COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Andres Torres v. The State of Texas

Appellate case number:       01-18-01074-CR

Trial court case number:     1538219

Trial court:                 337th District Court of Harris County

        The complete record was filed in this appeal on January 25, 2019. Appellant’s
brief, therefore, was due on February 25, 2019. See TEX. R. APP. P. 38.6(a). After we
granted appellant’s motions for an extension of time, appellant’s brief was due on May
28, 2019. On June 6, 2019, the Clerk of this Court notified appellant that the time for
filing his brief had expired and, unless the Court received appellant’s brief by June 17,
2019, the Court would be required to order the trial court to conduct a hearing pursuant to
Texas Rule of Appellate Procedure 38.8. See TEX. R. APP. P. 38.8(b)(2), (3); see also id.
10.5(b). Appellant has not filed a brief or otherwise responded to this Court’s notice.
       Accordingly, we abate the appeal and remand for the trial court to immediately
conduct a hearing at which a representative of the Harris County District Attorney’s
Office and appellant’s appointed counsel, Cheri Duncan, Harris County Public
Defender’s Office,1 shall be present. TEX. R. APP. P. 38.8(b)(2). Appellant shall also be
present for the hearing in person or, if he is incarcerated, at the trial court’s discretion, he
may participate in the hearing by closed-circuit video teleconferencing.2


1      On November 26, 2018, the trial court appointed the Harris County Public Defender’s
       Office to represent appellant on appeal. On December 26, 2018, appellant filed in this
       Court a notice designating Cheri Duncan, Harris County Public Defender’s Office as lead
       counsel in the appeal. See TEX. R. APP. P. 6.1(c).
2      Any such teleconference must use a closed-circuit video teleconferencing system that
       provides for a simultaneous compressed full motion video and interactive communication
       of image and sound between the trial court, appellant, and any attorneys representing the
       State or appellant. On his request, appellant and his counsel shall be able to communicate
       privately without being recorded or heard by the trial court or the State’s attorney.
       The trial court is directed to:
       (1)    determine whether appellant wishes to prosecute the appeal;
       (2)    if appellant wishes to prosecute the appeal, determine whether good cause
              exists to relieve Cheri Duncan of her duties as appellant’s counsel;
       (3)    if good cause exists, enter a written order relieving Cheri Duncan of her
              duties as appellant’s counsel, including in the order the basis for and
              finding of good cause, and appoint substitute appellate counsel at no
              expense to appellant;
       (4)    if good cause does not exist, set a date when appellant’s brief is due,
              regardless of whether this Court has yet reinstated the appeal and no later
              than 30 days from the date of the hearing;
       (5)    make any other findings and recommendations the trial court deems
              appropriate; and
       (6)    enter written findings of fact, conclusions of law, and recommendations as
              to these issues.
See TEX. CODE CRIM. PROC. ANN. art. 1.051(a), (c), (d)(1), 26.04(j)(2) (West Supp.
2017); TEX. R. APP. P. 38.8(b).
       The trial court shall have a court reporter record the hearing and file the reporter’s
record with this Court within 30 days of the date of this order. The trial court clerk is
directed to file a supplemental clerk’s record containing the trial court’s findings and
recommendations and any orders with this Court within 30 days of the date of this order.
       The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The court coordinator of the trial court shall set a hearing date and notify
the parties and the Clerk of this Court of such date.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                     Acting individually       Acting for the Court


Date: __July 2, 2019____